In re: William Steve Brown, applying for writ of habeas corpus, alternatively certiorari, prohibition or other available remedies.
Writ denied. There is no merit in the application.
BARHAM, J.,
is of opinion an eviden-tiary hearing should be ordered. Relator claims a Brady violation when the state failed to disclose that the principal witness cotics violation. Relator is entitled to —an informer — had a conviction for narcotics violation. Relator was tried for nar-show state knowledge and participation in concealing a fact favorable to the preparation of the defense or trial for the offense.
DIXON, J., dissents from refusal. The applicant is entitled to an evidentiary hearing.